Citation Nr: 1539751	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to December 1973, with active duty within the Republic of Vietnam during the Vietnam Era.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) (RO) in Philadelphia, Pennsylvania.  The matter has since been transferred to the VARO and Insurance Center in Philadelphia.

This appeal was partly processed electronically using the Virtual VA and VBMS claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in September 2012.  The death certificate shows that the immediate cause of death was myelodysplastic syndrome.

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The probative evidence of record etiologically links the cause of the Veteran's death from myelodysplastic syndrome to herbicide exposure during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been 
met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant contends that the Veteran's death from myelodysplastic syndrome was a result of herbicide exposure during service in the Republic of Vietnam.  The Veteran was not service-connected for any disabilities at the time of his death.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).   

The Joint Services Records and Research Center has confirmed that the Veteran 
served in the Republic of Vietnam from May 1963 to May 1964.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of the Veterans Affairs (Secretary) determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These disease include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).
The diseases listed above shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

In order to establish service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in, or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Here, however, because the Veteran was not service-connected for any disease or disability at the time of his death, in order to establish service connection, the evidence must show that the disease which caused his death was incurred in, or aggravated by service.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  

The Veteran's death certificate reveals that he died on September [redacted], 2014 as a result of myelodysplastic syndrome.  Although myelodysplastic syndrome is not one of the conditions for which the Secretary has determined that presumption of service connection is warranted, the U.S. Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).

The Veteran's service treatment records are void of complaints suggestive of, or an actual diagnosis of myelodysplastic syndrome or any other bone marrow disorder.

Of record is an August 2013 VA medical opinion, in which the examiner opined that the Veteran's death from myelodysplastic syndrome was less likely than not caused by herbicide exposure in service.  The stated basis for his conclusion was that "myelogenous leukemia is not a B-cell leukemia."  Significantly, however, there is no evidence of record to suggest that the Veteran was ever diagnosed with myelogenous leukemia or that myelogenous leukemia was the cause of his death.  Accordingly, the Board assigns little probative weight to this opinion.

Also of record is a June 2015 letter from the Veteran's private physician, M.B., who noted that the Veteran did not have a contributing factor for myelodysplastic syndrome, including no family history of the disease or dementia.  He opined that the Veteran's significant exposure to Agent Orange during service was the probable cause and likelihood of the etiology of his myelodysplastic syndrome, as this had been previously documented and associated with other forms of lymphoma and leukemia.





							(CONTINUED ON NEXT PAGE)


The Board finds that the probative medical evidence of record supports the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


